MEMORANDUM **
Sebastian Castro-Lara, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ affirmance of an Immigration Judge’s (“IJ”) denial of his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We review the IJ’s decision for substantial evidence. INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition for review.
Substantial evidence supports the IJ’s decision that petitioner failed to establish past persecution or a well-founded fear of future persecution based on an enumerated ground. Because petitioner’s claim is based on his friend assaulting him, and there is no evidence that the assault occurred based on an enumerated ground, petitioner fails to establish eligibility for asylum. See id. at 481-84.
Petitioner failed to raise his withholding of removal and CAT claims in his opening brief, and therefore waived these claims. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.